Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John LaBatt on 6/21/2021.
The application has been amended as follows:
In claim 1, line 7, before the term “and” add the terms ---means for delivering radiation to the at least one plant surface of the plant, wherein the means for delivering includes at least one relocatable component;---; 
In claim 1, between lines 9 and 10 add the term --- locating the at least one relocatable component to enable radiation to be directed to the at least one plant surface;---;
In claim 1, lines 10-11, delete the terms “at least a portion of the plant “ and replace with the terms ---the at least one plant surface---;
In claim 2, lines 1-5 after term “claim” delete the balance of line 1 and all of lines 2-5 and add the following number and terms ---3, wherein the set of environmental devices includes a water source and an artificial lighting source---;
In claim 10, line 1, delete the number “2” and replace with the number ---1---.


Reasons for Allowance
Claim 1 allowable for the same reasons as described for claims 11 and 17 in the notice of allowance posted on 3/11/2011.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762